Citation Nr: 0109382	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  96-25 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for interstitial cystitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her mother



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to March 
1992.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in September 1997, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, for additional development.  The case 
is now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  It is at least as likely as not that the veteran suffers 
from interstitial cystitis related to urinary tract 
infections experienced during her active duty.


CONCLUSION OF LAW

Interstitial cystitis was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in substance, that she incurred 
interstitial cystitis due to or while in the service, as a 
result of her in-service urinary tract infections or her 
service-connected endometriosis.  Accordingly, a favorable 
determination is requested.

The Board is satisfied that all relevant facts pertaining to 
this claim have been properly and sufficiently developed.  In 
this regard, the Board recognizes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096.  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Despite the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand in this case is not 
required as the veteran has been afforded VA 

examinations and the record does not reflect there is 
outstanding available evidence which is necessary for a 
favorable adjudication of this claim.  Hence, the veteran is 
not prejudiced by the Board's adjudication at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

The veteran's service medical records show that she suffered 
her first in-service urinary tract infection in May 1988.  At 
various times through November 1991, she reported and was 
treated for abdominal pain, burning on urination and 
increased urgency, and underwent numerous urine tests.  
Diagnoses and impression included urinary tract infection, 
urethral symptoms, acute cystitis, recurrent cystitis - very 
symptomatic, and recurrent dysuria.  

An August 1994 VA Statement of Patient's Treatment provides 
that the veteran had been treated for pelvic pain on an 
inpatient and outpatient basis from 1991 (sic?) to 1994.  The 
Statement noted that the veteran's procedures included 
cystoscopy, and provided a diagnosis of interstitial 
cystitis, and history of endometriosis.  

An October 1994 VA Medical Certificate notes chronic pelvic 
pain and provides that the veteran was currently being 
treated for interstitial cystitis.  The assessment was 
chronic pelvic pain and interstitial cystitis.  The plan was 
for DMSO instillations to be resumed at the veteran's wish.  

In July 1996, the veteran and her mother testified at the RO.  
Regarding her pre-service history, the veteran testified that 
she had suffered from a small bladder as a child that had 
resulted in bladder infections.  She said that she underwent 
a bladder dilation and treatment with Septra for a few years.  
She said that her bladder infections were completely taken 
care of in this way.  The veteran's mother testified 

that the veteran underwent only one dilation of the urethra 
at about the age of 6 years, followed by antibiotics until 
she was about 10 years old.  The veteran and her mother 
testified that there was no treatment, symptoms or diagnostic 
work-ups from the age of 10 until the veteran entered the 
military at age 18.  The veteran also pointed out that her 
health was very good when she entered the military and went 
through boot camp, which she said supports her contention 
that she was healthy at the time of entrance.  As further 
support, she submitted a certificate that she ran the 
Honolulu Marathon in December 1990 as well as various 
personnel records commending her for her performance of 
duties.  

The veteran further testified that during service she 
underwent urine tests at least 20 times, due to symptoms 
including pain and burning.  She said that she was treated 
with antibiotics but later learned that her tests had been 
negative for any infection.  She said that she sought 
treatment for the same symptoms immediately after leaving 
service.  She described her current medications and her 
current symptoms.  

The veteran was provided a VA gynecological examination in 
February 1998, during which she reported severe pain, 
increased stress on her bladder, dyspnea, spasms, and 
urgency.  Pertinent findings from a physical examination were 
provided.  The report refers to a May 1994 cystoscopy.  The 
pertinent diagnosis was cystitis as noted by the veteran's 
symptoms of continued bladder spasms, severe pain, urgency 
and frequency and (emphasis in original) per diagnosis of 
cystoscopy in May 1994.

The report of an October 1998 VA genitourinary examination 
provides that the veteran's claims file was reviewed, and 
that the veteran claimed to have had no childhood urinary 
problems.  The findings of the physical examination were 

provided and the pertinent diagnosis was chronic interstitial 
cystitis, and chronic pain due to documented interstitial 
cystitis causing a declined productive quality of life.  

The report of a January 2000 VA gynecological examination, 
performed in connection with the veteran's service-connected 
endometriosis, provides that the examiner reviewed the 
veteran's claims file at length and reviewed the clinical 
records from that facility.  

In March 2000, the same VA examiner answered questions posed 
by the Board's September 1997 remand.  The examiner provided 
that the etiology of interstitial cystitis was unknown, but 
that several causes, including psychoneurotic, had been 
implicated by clinical observations.  Accordingly, the 
examiner opined that it was at least as likely as not that 
the veteran's interstitial cystitis was related to the 
urinary tract infections that were diagnosed and treated 
while she was on active duty.  The examiner also noted having 
never come upon any association of endometriosis and 
interstitial cystitis in readings.  The examiner finally 
observed that it was possible that being in the service 
caused the veteran a lot of psychogenic upset, and that 
psychoneurosis had been implicated as a cause of interstitial 
cystitis by clinical observations.  The examiner concluded 
that therefore it was at least as likely as not that the 
veteran's symptoms of interstitial cystitis were worsened by 
conditions while the veteran was on active duty.  

The report of an April 2000 VA gynecological examination, by 
a different examiner, stated that it would not answer the 
question of whether the veteran truly had interstitial 
cystitis at the present, since the issue of chronic urinary 
tract infections vs. interstitial cystitis was too 
complicated to answer on the basis of history alone.  It was 
noted that the veteran was going to see a private health-care 
provider for a comprehensive examination, and would then 
return to VA for the adjudication of her claim.  

An August 2000 VA examination report by the April 2000 VA 
examiner provides that there was no doubt that the veteran 
had all of the symptoms of interstitial cystitis, but to come 
to a diagnostic conclusion with certainty was impossible.  
The examiner reported that he or she had observed by 
television monitor a July 2000 cystoscopy examination of the 
veteran and there were no "characteristic" signs of so-
called interstitial cystitis even though a clinical diagnosis 
was made.  The examiner concluded that the veteran did not 
have chronic urinary tract infections, but in summary 
suffered from symptoms of chronic urological irritative 
symptoms, heretofore referred to as interstitial cystitis, of 
unknown etiology, unable to be diagnosed per se.  The 
examiner stated that it was too speculative to say whether 
pre-service urinary problems were contributory to the 
veteran's present condition or that they worsened beyond the 
natural progression of the veteran's condition.  The 
explanation for this was that it was too speculative because 
interstitial cystitis did not exist as such but was a 
nomenclature of symptoms.  

Turning to the relevant law, a claimant with active service 
may be granted service connection for disease or disability 
either incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, a claimant with active service may be granted 
secondary service connection for disease or disability 
proximately due to or the result of a service-connected 
disability or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.310.

Further, in Allen v. Brown, 7 Vet. App. 439 (1995), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") held that when aggravation 
of a non-service-connected condition is proximately due to or 
the result of a service-connected condition, the veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.

The first issue for the Board to address is whether the 
veteran currently has the claimed disability.  The Board 
finds that the evidence reasonably supports a finding that 
the veteran does in fact have interstitial cystitis.  The 
August 1994 VA Statement of Patient's Treatment provides a 
diagnosis of interstitial cystitis, based in part on physical 
examination.  The October 1994 VA Medical Certificate 
provides a diagnosis of interstitial cystitis and refers to 
ongoing and past treatment for interstitial cystitis.  The 
report of the February 1998 VA examination provides a 
diagnosis of interstitial cystitis along with an explanation 
and reference to the clinical record.  The March 2000 VA 
examination report addresses the etiology of the veteran's 
interstitial cystitis, in doing so implicitly providing that 
diagnosis.  While the August 2000 VA examination report 
provides that a diagnostic conclusion was not possible since 
interstitial cystitis was not a diagnosis but only a 
nomenclature of symptoms, it nevertheless confirms that the 
veteran did have all the symptoms of interstitial cystitis.

The next issue for the Board to address in this case is the 
nature of the relationship between the veteran's currently 
diagnosed interstitial cystitis and her service-connected 
endometriosis, or the medical findings set forth in her 
service medical records.  

The Board finds that there is no evidence of any causal or 
etiological relationship between the veteran's service-
connected endometriosis and her interstitial cystitis.  The 
only opinion in the claims file, offered in the March 2000 VA 
examination report, is negative for such a relationship.  See 
Allen, 7 Vet. App. at 439, and 38 C.F.R. § 3.310.   

Giving the veteran the benefit of the doubt, the Board finds 
that it is at least as likely as not that the veteran's 
interstitial cystitis is etiologically related to the urinary 
tract infections noted in her service medical records.  In 
this regard, the Board observes that in March 2000, a VA 
examiner stated that was at least as likely 

as not that the veteran's interstitial cystitis was related 
to the urinary tract infections that were diagnosed and 
treated while she was on active duty.  The examiner also 
concluded that it was at least as likely as not that the 
veteran's symptoms of interstitial cystitis were worsened by 
conditions while the veteran was on active duty.  These 
opinions were based on a thorough review of the veteran's 
claims file, performed in connection with a January 2000 VA 
examination.  In addition, the VA examiner based these 
opinions on a discussion of the known causes of interstitial 
cystitis.  

In finding that the veteran's interstitial cystitis is 
related to the urinary tract infections she experienced 
during active duty, the Board recognizes that the August 2000 
VA examiner opined that a July 2000 cystoscopy did not in 
fact show interstitial cystitis, even though the VA 
cystoscopy-provider did present such a diagnosis.  Although 
the report of the July 2000 cystoscopy is not in the claims 
file, the Board must give the veteran the benefit of the 
doubt and consider that the positive diagnosis made at the 
time by the actual cystoscopy-provider is more probative than 
a diagnosis made after the fact by an observer of the test.  
Such a course of action is supported by the August 2000 VA 
examiner's opinion that the veteran in fact did have all the 
symptoms of interstitial cystitis, as well as the explanation 
that he or she would not provide a diagnosis of interstitial 
cystitis only because this term was properly used to refer to 
a cluster of various symptoms and was not a diagnosis as 
such.  

In reaching the foregoing conclusions, the Board recognizes 
that there is some question as to the extent of the veteran's 
pre-service urinary tract infections (comparing the October 
1998 VA examination history to the July 1996 personal hearing 
transcript) as well as whether any pre-service urinary tract 
infections were aggravated by her active duty.  The Board 
finds that such questions are not central to this claim.  Her 
current interstitial cystitis is reasonably related to her 
urinary tract infections in service.  Thus service connection 
is warranted.  



ORDER

Service connection for interstitial cystitis is granted.  



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

